        Case 1:15-md-02657-FDS Document 1743 Filed 11/11/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 IN RE: ZOFRAN® (ONDANSETRON)                             MDL No. 1:15-md-02657-FDS
 PRODUCTS LIABILITY LITIGATION




     NON-PARTY WITNESS APRIL ZAMBELLI-WEINER, PH.D.’S RESPOSNE TO
        GSK’S EMERGENCY MOTION FOR TELEPHONIC CONFERENCE

        Non-Party April Zambelli-Weiner, Ph.D., by and through her undersigned counsel, Eric W.

Gunderson and Davis, Agnor, Rapaport & Skalny, LLC, submits the following in response to

Defendant GlaxoSmithKline LLC’s (“GSK”) emergency motion seeking a telephonic conference:

        GSK’s contention that Dr. Zambelli-Weiner has “refused to comply” with the Court’s

October 25, 2019 Order is completely baseless, and its request for sanctions, including attorney’s

fees, is ridiculous.

        In compliance with the Court’s Order, Dr. Zambelli-Weiner, having produced all of the

“input” (documents responsive to Request 2(c)) and being unable to reproduce the “output”

(documents responsive to Request 2(d)), submitted an affidavit stating as much. She explained

that all documents responsive to Request 2(c) have been produced, including the input codes that

she testified to at her deposition as being on her server. She also explained that the “output” results

were copied and pasted into the Study’s manuscript tables in real time and were not saved

electronically.

        Accordingly, Dr. Zambelli-Weiner respectfully submits that her affidavit does fully

comply with the Court’s Order. If the Court, however, believes further explanation is required,

such as, for example, affirming that the output cannot be reproduced by “clicking a button,” then
        Case 1:15-md-02657-FDS Document 1743 Filed 11/11/19 Page 2 of 3



Dr. Zambelli-Weiner will agree to supplement her affidavit. It should be noted, though, that this

Court granted GSK the opportunity to depose Dr. Zambelli-Weiner a second time, and so GSK

can certainly elicit additional explanation from Dr. Zambelli-Weiner at her deposition if it believes

some additional explanation is needed.

       Lastly, GSK’s accusation that Dr. Zambelli-Weiner has refused to comply with the Court’s

Order and its suggestion of sanctions, as well as its decision to seek the Court’s intervention

regarding this matter, is completely baseless and improper. Dr. Zambelli-Weiner submitted an

affidavit in compliance with the Court’s Order, GSK wrote to Dr. Zambelli-Weiner’s undersigned

counsel suggesting that the affidavit was not in compliance with the Court’s Order, and

undersigned counsel responded agreeing to consider GSK’s position and supplement the affidavit

if needed. However, before Dr. Zambelli-Weiner could respond GSK filed this motion making

accusations of her refusing to comply. This is clearly contrary to how courts expect parties to

handle discovery disputes. GSK’s request for sanctions should be denied.


                                              Respectfully Submitted,

                                              DAVIS, AGNOR, RAPAPORT & SKALNY, LLC


                                              /s/ Eric W. Gunderson
                                              Eric W. Gunderson [Pro Hac Vice]
                                              10211 Wincopin Circle, Suite 600
                                              Columbia, Maryland 21044
                                              410-995-5800 / 410-309-6161 Fax
                                              E-mail: egunderson@darslaw.com
                                              Counsel for Non-Party April Zambelli-Weiner




                                                 2
        Case 1:15-md-02657-FDS Document 1743 Filed 11/11/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of November, 2019, this document was filed

through the Court’s CM/ECF system and will be sent electronically to the registered participants

identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated

on the NEF as non-registered participants on October 17, 2019.



                                              /s/ Eric W. Gunderson
                                              Eric W. Gunderson




                                                 3
